Citation Nr: 0030482	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-23 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the April 1983 rating decision properly reduced the 
rating of the veteran's schwannoma from 100 to 30 percent.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
June 1966, and from February 1967 to January 1978.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO).  In July 1995, the RO denied a 
rating in excess of 30 percent for the veteran's service-
connected schwannoma.  By October 1996 rating decision, the 
RO determined that the April 1983 rating decision which 
reduced the rating for schwannoma from 100 to 30 percent was 
not clearly and unmistakably erroneous.  He perfected an 
appeal of both rating decisions.

Before this appeal was certified to the Board, by December 
1999 rating decision, the RO increased the rating for the 
veteran's schwannoma to 60 percent, effective June 22, 1995.  
By August 2000 rating decision, the RO awarded a total rating 
based on individual unemployability, effective June 22, 1995.  
By August 2000 letter, the veteran withdrew his appeal of the 
issue of entitlement to an increased rating for schwannoma.  
Thus, the Board no longer has jurisdiction over that issue.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (the Board is without authority to 
proceed on an issue if the veteran indicates that 
consideration of the issue should cease); see also 38 C.F.R. 
§ 20.204 (2000).  

In his December 1996 substantive appeal, the veteran 
requested a Board hearing at the RO.  By October 1998 letter, 
he elected a hearing before a Hearing Officer at the RO in 
lieu of a travel Board hearing.  By December 1999 letter, the 
veteran was notified of the time and date of the hearing.  He 
failed to appear and neither explained his failure to appear 
nor requested a postponement or another hearing.  Thus, the 
Board will proceed with consideration of the claim based on 
the evidence of record.  It is noted that he was formerly 
represented in this matter by a private attorney.  In August 
2000, VA received notification from the veteran that his 
private attorney no longer represented him as he released him 
from responsibility as to his VA claim. 


REMAND

A review of the veteran's service medical records shows that 
in June 1977, he was hospitalized with complaints of 
progressive loss of control of the right arm and leg.  An 
extradural spinal cord mass at the level of C3 to T1 was 
noted and the tumor was excised in July 1977; the diagnosis 
was schwannoma.  He was determined to be unfit for service 
and he was medically discharged from service in January 1978.

Following service, the veteran filed a claim for VA 
compensation benefits.  By April 1978 rating decision, the RO 
awarded service connection for schwannoma and assigned it an 
initial 100 percent rating, effective January 31, 1978, the 
day following the date of his separation from active service.  

In November 1982, the veteran was hospitalized at a VA 
facility to rule out a recurrence of his schwannoma.  
Diagnostic testing revealed the assessment of an extradural 
mass versus post-radiation changes.  Because it was felt he 
was unwilling to have surgery and as his subjective symptoms 
did not relate to lesions seen on the myelogram and CT scan, 
it was determined that he was not a surgical candidate.  He 
was discharged from the hospital in stable condition.  

In March 1983, the RO scheduled the veteran for VA medical 
examination to determine the severity of his service-
connected schwannoma.  The letter notifying him of the time 
and date of the VA medical examination was apparently 
returned by the postal authorities as undeliverable and the 
veteran did not appear for the examination.  By April 1983 
rating decision, the RO reduced the rating of the veteran's 
schwannoma from 100 to 30 percent, effective May 1, 1983.  He 
was notified of that decision by May 2, 1983 letter.

Later that month, a staff assistant from the office of the 
veteran's congressional representative indicated that the 
veteran had advised her that his disability rating had been 
reduced from 100 to 30 percent, based on his failure to 
appear at a VA medical examination.  She indicated he wanted 
his rating restored to 100 percent and wished to be 
rescheduled for VA medical examination.  On the May 1983 
report of contact, the RO noted that the letter notifying the 
veteran of the medical examination had been returned by the 
postal authorities as undeliverable.  It was further noted 
that, although he had completed a form designating a new 
representative in 1982 on which he listed a current address, 
it was not changed on the RO's computer records.  The RO 
indicated that "this still does not absolve the veteran of 
fault in not keeping his address current."  

Nonetheless, the RO rescheduled the VA medical examination, 
which the veteran attended in September 1983.  On 
examination, he reported that for about a year, he had 
noticed some generalized weakness.  He denied any change of 
sensation in his feet or hands, but indicated he occasionally 
dropped things from his left hand.  On examination, his gait 
and posture were not unusual.  His cranial nerves were 
intact, and his extremities compared favorably, bilaterally.  
He had fairly good muscle strength in all extremities and 
there were no definite sensory deficits.  The diagnosis was 
schwannoma, surgically removed, by history.  

An August 1983 VA hospitalization summary reveals that the 
veteran was admitted with complaints of abdominal cramping, 
pain, fever, nausea, and vomiting.  A history of a schwannoma 
was noted and he was hospitalized to rule out ileus of 
metabolic etiology.  Diagnostic testing revealed 
symptomatology due to a pericecal abscess with peritonitis 
without evidence of neoplasm.  By December 1983 rating 
decision, the RO continued the 30 percent rating for the 
schwannoma.  

In January 1984, the veteran informed the RO of his 
"intention to appeal your reduction of my disability 
compensation."  He argued that his 100 percent rating should 
be restored, effective May 1, 1983.  The RO issued a 
Statement of the Case in February 1984, addressing the issue 
of "Evaluation of service connected schwannoma," and the 
veteran submitted a substantive appeal in April 1984.  

By October 1984 decision, the Board identified the issue on 
appeal as entitlement to a rating in excess of 30 percent for 
schwannoma.  In support of its decision to deny an increased 
rating, the Board cited to general legal authority for the 
adjudication of claims seeking increased ratings.  There was 
no discussion or analysis of the basis for the RO decision to 
reduce the veteran's 100 percent rating to 30 percent.

When an RO determination is affirmed by the Board, such 
determination is subsumed by the Board decision and may not 
be challenged.  See 38 C.F.R. § 20.1104 (2000).  However, if 
an RO decision is followed by a Board decision and a claimant 
then puts at issue a new challenge to the initial RO decision 
which is different in substance, the Board decision does not 
subsume the RO decision with respect to the present claim.  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

At the outset, therefore, the Board must address the question 
of whether the October 1984 Board decision subsumed the April 
1983 rating decision, since an affirmative answer to the 
question would nullify the veteran's claim of clear and 
unmistakable error in that rating decision.  38 U.S.C.A. § 
7111(a) (West Supp. 2000).  

In this case, as noted above, by April 1983 rating decision, 
the RO reduced the rating for the veteran's schwannoma from 
100 to 30 percent, effective May 1, 1983.  In January 1984, 
he filed a Notice of Disagreement with that decision, clearly 
indicating his intent to appeal the reduction action.  See 38 
C.F.R. § 20.201 (2000).  However, when the RO issued the 
Statement of the Case in February 1984, the issue on appeal 
was listed as "Evaluation of service connected schwannoma" 
and the Statement of the Case did not cite legal authority 
governing reduction of ratings.  Moreover, in its October 
1984 decision, the Board did not consider the propriety of 
the reduction of the rating for schwannoma from 100 to 30 
percent, but addressed only the issue of entitlement to a 
rating in excess of 30 percent for schwannoma.

It is observed that the U.S. Court of Appeals for Veterans 
Claims (the Court) has found error when a Board decision on a 
claim contesting a reduction in rating was mischaracterized 
as a claim for increase.  See Dofflemyer v. Derwinski, 2 Vet. 
App. 277, (1992); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  The Court has also held that the Board's statement 
or misstatement of an issue will not negate the content of 
its decision if that decision is on point substantively.  See 
Johnston v. West, 11 Vet. App. 240 (1998).  In this case, 
however, the October 1984 Board decision addressed only the 
issue of entitlement to a rating in excess of 30 percent.  It 
did not address, either specifically or substantively, the 
issue of the reduction of the rating from 100 to 30 percent.  
Thus, the October 1984 Board decision did not subsume the 
April 1983 rating decision.  Consequently, the April 1983 
rating decision reducing the evaluation for the veteran's 
schwannoma from 100 to 30 percent remains pending.  As noted 
below, further action by the RO is needed regarding this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Under 38 C.F.R. § 3.105(a), prior determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  The Court has set forth a 
three-pronged test to determine whether "clear and 
unmistakable error" was present under 38 C.F.R. § 3.105(a) 
in a prior determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

In this case, as the veteran's Notice of Disagreement with 
the April 1983 rating decision is still pending, the appeal 
of the issue of clear and unmistakable error in that rating 
decision is premature because that rating decision is not 
final and binding under 38 C.F.R. § 3.105(a).  As above, the 
veteran has noted disagreement with the April 1983 rating 
decision which reduced the evaluation of his service-
connected schwannoma from 100 to 30 percent; however, a 
statement of the case addressing this matter has not yet been 
issued.  According to the Court, a remand for such action is 
now necessary.  Manlincon, 12 Vet. App. at 240-41.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

After conducting any additional 
development deemed necessary, the RO 
should issue a Statement of the Case to 
the veteran addressing the issue of the 
propriety of the reduction of the rating 
for schwannoma from 100 to 30 percent, 
effective May 1, 1983.  The Statement of 
the Case should include all relevant law 
and regulations pertaining to the claim, 
including 38 C.F.R. §§ 3.105, 3.344, and 
3.655.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal of this issue.  
38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 
- 6 -


- 7 -


